Appeal by the defendant from a judgment of the County Court, Suffolk County (Braslow, J.), rendered February 2, 2007, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s purported waiver of his right to appeal was *830not valid (see People v Moyett, 7 NY3d 892, 893 [2006]; People v Lopez, 6 NY3d 248, 257 [2006]). However, contrary to the defendant’s contention, his plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Garcia, 92 NY2d 869, 870 [1998]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Grimes, 35 AD3d 882, 883 [2006]).
The defendant’s remaining contention is without merit. Rivera, J.P., Florio, Miller and Hall, JJ., concur.